[Cite as State v. Minter, 2015-Ohio-23.]




                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 101997



                                             STATE OF OHIO

                                                                 RESPONDENT

                                                    vs.

                                           FRANK A. MINTER, JR.

                                                                 RELATOR




                                               JUDGMENT:
                                               WRIT DENIED



                                             Writ of Mandamus
                                             Motion No. 479852
                                             Order No. 480898

        RELEASE DATE: January 6, 2015
FOR RELATOR

Frank A. Minter, Jr., pro se
Inmate # 573-831
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




SEAN C. GALLAGHER, P.J.:
         {¶1} Relator, Frank A. Minter, Jr., has petitioned this court to issue a writ of mandamus

to compel the trial court to issue findings of fact and conclusions of law regarding its denial of

his motion to vacate void judgment for lack of jurisdiction that was filed in State v. Minter,

Cuyahoga C.P. No. CR-08-517202-B.        The trial court denied his motion by order dated July 31,

2014, and relator’s request for findings of fact and conclusions of law was denied on August 20,

2014.

         {¶2}   Respondent has filed a motion for summary judgment. For the reasons that

follow, we grant respondent’s motion.

         {¶3}   Respondent has moved for summary judgment on the grounds that the complaint

failed to comply with R.C. 2969.25(A) and (C), R.C. 2731.04, and Civ.R. 10(A). Respondent

further contends the complaint is subject to dismissal due to Minter’s failure to name the proper

party.

         {¶4}   Each of the foregoing grounds requires dismissal of the complaint. See State ex

rel. Johnson v. Jensen, 140 Ohio St.3d 65, 2014-Ohio-3159, 14 N.E.3d 1039, ¶ 5-6 (a petition

that names the wrong party is fatally defective and must be dismissed); State ex rel. Castro v.

Corrigan, 129 Ohio St.3d 342, 2011-Ohio-4059, 952 N.E.2d 497, ¶ 2 (noncompliance with R.C.

2969.25(C)(1) authorizes dismissal of complaint for writ of mandamus); State ex rel. McGrath v.

McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d 830 (affirming dismissal of an

inmate’s complaint for mandamus for failure to comply with the mandatory requirements of R.C.

2969.25(A)); Litigaide, Inc. v. Custodian of Records for Lakewood Police Dept., 75 Ohio St.3d

508, 664 N.E.2d 521 (1996) (complaint for mandamus must be dismissed where the complaint

was not brought in the name of the state on relation of the relator, the respondent objects, and the

relator fails to seek leave to amend the complaint to comply with R.C. 2731.04).     The failure to
caption an original action properly constitutes sufficient grounds for dismissing the complaint.

Rust v. Lucas Cty. Bd. of Elections, 108 Ohio St.3d 139, 2005-Ohio-5795, 841 N.E.2d 766;

Barry v. Galvin, 8th Dist. Cuyahoga No. 85990, 2005-Ohio-2324, ¶ 2, citing Maloney v. Court of

Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270 (1962).

       {¶5}    Respondent also argues that Minter is not entitled to a remedy by way of

mandamus.      Relator has provided no authority that the trial court has any duty to issue findings

of fact and conclusions of law when it denies a motion to vacate a void judgment. “Generally,

findings of fact and conclusions of law are not required for ruling on a motion other than an

authentic postconviction relief petition under R.C. 2953.21.” State ex rel. Jefferson v. Russo, 8th

Dist. Cuyahoga No. 90682, 2008-Ohio-135, ¶ 3. Even if the motion is treated as one for

postconviction relief, it was untimely pursuant to R.C. 2953.21(A)(2). The trial court has no

duty to issue findings of fact and conclusions of law when it dismisses an untimely petition for

postconviction relief. State ex rel. James v. Coyne, 114 Ohio St.3d 45, 2007-Ohio-2716, 867

N.E.2d 837, ¶ 5. A complaint for a writ of mandamus seeking to compel findings of fact and

conclusions of law for the denial of an untimely petition for postconviction relief is properly

denied. Id.

       {¶6}    Accordingly, respondent’s motion for summary judgment is granted and the writ

is denied. Costs assessed against the relator. The clerk is directed to serve upon the parties

notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).

       {¶7} Writ denied.




SEAN C. GALLAGHER, PRESIDING JUDGE
MARY EILEEN KILBANE, J., and
TIM McCORMACK, J., CONCUR